J. Fred Jones, Justice. The appellant, Richard Lloyd, was convicted of robbery and was sentenced to 25 years in the penitentiary. On appeal to this court he contends that the evidence was not sufficient to sustain his conviction. We do not agree. Mrs. Evelyn McAdams, who is 57 years of age, testified that she had finished shopping for groceries at a Safeway Store and as she got into her automobile to leave the parking lot, the appellant suddenly appeared, struck her in the face, then seized her purse and after ripping the purse from its handle, ran away with the purse in his hand. She positively identified the appellant in court as the one who took her purse. Mrs. Elizabeth Young testified that she lived near the Safeway Store and was working out in her front yard when she heard a woman on the Safeway parking lot screaming and shouting “help me, help me.” She said she looked in the direction of the store and saw the appellant running from around the Safeway Store with Mrs. McAdams following him and shouting, “help me, help me.” This witness said that she shouted to the appellant to stop but that he kept running. Mrs. Young positively identified the appellant in court as the person she saw on that occasion. Mr. Phillip Milligan, a 25 year old truckdriver for the Safeway Stores, testified that he was making a delivery to the store in question and saw two women in the street waving their arms and saw a man running toward him on the the sidewalk behind the store. He testified that the man ran between his truck and an automobile that had stopped in front of his truck and that the man ran south on Battery Street. He positively identified the appellant as the person he saw running from the scene. Police Officer David Hart testified that he was within about two blocks of the store when he received a call to the scene. He said he immediately went to the scene and after obtaining a description of the suspect and the direction he had gone, he apprehended the appellant about three blocks south and one block east of the Safeway Store. He said that the appellant was walking fast when he stopped him; that the appellant stated he had just left his girl friend’s house but was vague as to her name and where she lived. He said he arrested the appellant on suspicion of robbery. The appellant testified that on the day in question a friend of his had let him out of an automobile near where the officer arrested him. He said that he was looking for a girl by the name of Willie Jean who visits one of her girl friends in the vicinity; that he does not know the address where he went to see Willie Jean, but when he knocked on the door where she was staying, no one answered the door. He said he was just walking out of her yard when the officer arrested him. The appellant on cross-examination admitted that he had been convicted of grand larceny in 1963, burglary and grand larceny in 1964, grand larceny in Oklahoma in 1965, and of escape in 1971. We are of the opinion that the evidence in this case, is amply sufficient to sustain the conviction. Judgment affirmed.